Execution Version AGREEMENT AND PLAN OF MERGER DATED AS OF SEPTEMBER 25, 2009 AMONG FCP FUND I, L.P. FCP/ACPT ACQUISITION COMPANY, INC. AND AMERICAN COMMUNITY PROPERTIES TRUST TABLE OF CONTENTS Page ARTICLE 1. CERTAIN DEFINITIONS 1 Certain Definitions 1 ARTICLE 2. THE MERGER 10 The Merger 10 Effective Time; Closing 11 Tax Treatment of the Merger 12 ARTICLE 3. CONSIDERATION; EXCHANGE PROCEDURES 12 Conversion of Shares 12 Exchange Procedures; Exchange Agent 12 Share Appreciation Rights; Restricted Stock 14 Adjustments 15 Withholding Taxes 15 ARTICLE 4. Conduct of the Parties Pending Closing 16 Conduct of Business by the Company 16 Conduct of All Parties 20 ARTICLE 5. REPRESENTATIONS AND WARRANTIES 20 Disclosure Letter 20 Representations and Warranties of the Company 20 Representations and Warranties of Acquiror and Merger Subsidiary 42 ARTICLE 6. COVENANTS 45 Company Shareholders Meeting 45 Proxy Statement 46 Access to Information; Confidentiality 47 Acquisition Proposals; Solicitation 47 Further Action; Commercially Reasonable Efforts 53 Public Announcements 54 Exculpation, Indemnification and Insurance 54 Employee Benefit Matters 57 Transfer Taxes 58 Tax Matters 58 i Page Resignations 58 Delisting and Deregistering of Securities 59 Accumulated Earnings and Profits/Distribution of Inter-Company Obligations 59 Notice of Certain Events 60 Qualification of the Company as a Partnership for Tax Purpose 60 ARTICLE 7. CONDITIONS TO CONSUMMATION OF THE MERGER 62 Conditions to the Obligations of Each Party 62 Conditions to the Obligations of Acquiror and Merger Subsidiary 62 Conditions to the Obligations of the Company 63 ARTICLE 8. TERMINATION 64 Termination 64 Effect of Termination 65 Fees and Expenses 65 ARTICLE 9. General Provisions 67 Non Survival of Representations and Warranties 67 Notices 67 Severability 68 Amendment 68 Entire Agreement; Assignment 69 Parties in Interest 69 Governing Law 69 Waiver of Jury Trial 69 Waiver 69 Headings 70 Counterparts 70 Mutual Drafting 70 ii AGREEMENT AND PLAN OF MERGER, dated as of September 25, 2009 (this “Agreement”), among FCP Fund I, L.P., a Delaware limited partnership (“Acquiror”), FCP/ACPT Acquisition Company, Inc., a Maryland corporation and an indirect subsidiary of Acquiror (“Merger Subsidiary”), and American Community Properties Trust, a Maryland real estate investment trust (the “Company”). RECITALS WHEREAS, the parties wish to effect a business combination through a merger of Merger Subsidiary with and into the Company (the “Merger”) on the terms and subject to the conditions set forth in this Agreement with the Company continuing as the Surviving Company and an indirect subsidiary of Acquiror; WHEREAS, the Board of Trustees of the Company has approved this Agreement and the Merger and the other transactions contemplated herein and declared that the Merger and the other transactions contemplated herein are advisable and in the best interests of the Company and its shareholders, on the terms and subject to the conditions set forth herein; WHEREAS, Acquiror, as the majority shareholder of Merger Subsidiary, has approved this Agreement and the Merger and declared that this Agreement and the Merger are advisable on the terms and subject to the conditions set forth herein; and WHEREAS, simultaneously with the execution and delivery of this Agreement, each of Acquiror, Merger Subsidiary and the Wilson Family Shareholders have executed and delivered a voting agreement (the “Voting Agreement”), pursuant to which each of the Wilson Family Shareholders has agreed to take specified actions in furtherance of the Merger; and WHEREAS, the parties hereto desire to make certain representations, warranties, covenants and agreements in connection with the Merger, and also to prescribe various conditions to such transactions. NOW, THEREFORE, in consideration of the premises and of the mutual covenants, representations, warranties and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: ARTICLE 1. CERTAIN DEFINITIONS 1.01 Certain Definitions The following terms are used in this Agreement with the meanings set forth below: “Acquiror” has the meaning set forth in the preamble to this Agreement. 1 “Acquiror Material Adverse Effect” means any event, fact, development, circumstance, change or effect that would reasonably be expected to prevent, or materially hinder, Acquiror or Merger Subsidiary from being able to consummate the Merger and the other transactions contemplated by this Agreement. “Acquiror Termination Fee” means $1,450,000; provided, that, such amount shall be $5,000,000 if the Company terminates this Agreement pursuant to Section 8.01(d)(i) within five (5) Business
